            Case: 21-1331 Document:
Case 2:87-cr-80933-SFC-SDP          13-1 PageID.1860
                           ECF No. 1654,  Filed: 04/27/2021    Page: 1 Page 1 of 2 (1 of 2)
                                                        Filed 04/27/21




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE               Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988             www.ca6.uscourts.gov




                                                 Filed: April 27, 2021

 Ms. Julie A. Beck
 United States Attorney's Office
 211 W. Fort Street
 Suite 2001
 Detroit, MI 48226

 Mr. Benton C. Martin
 Federal Defender Office
 613 Abbott Street
 Suite 500
 Detroit, MI 48226

                      Re: Case No. 21-1331/21-1378, USA v. Larry Chambers
                          Originating Case No. : 2:87-cr-80933-1

 Dear Counsel,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/C. Anthony Milton
                                                 Case Manager
                                                 Direct Dial No. 513-564-7026

 cc: Ms. Kinikia D. Essix

 Enclosure
            Case: 21-1331 Document:
Case 2:87-cr-80933-SFC-SDP          13-2 PageID.1861
                           ECF No. 1654,  Filed: 04/27/2021    Page: 1 Page 2 of 2 (2 of 2)
                                                        Filed 04/27/21




                                      Case No. 21-1331/21-1378

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



 UNITED STATES OF AMERICA

               Plaintiff - Appellee

 v.

 LARRY MARLOWE CHAMBERS

               Defendant - Appellant



      The court having determined that consolidation of the above causes for purposes of briefing

 and submission is appropriate,

      It is ORDERED that the causes be and they hereby are consolidated for the purposes stated

 above. The appellant and the appellee shall each file one consolidated brief.

                                                   ENTERED PURSUANT TO RULE 45(a),
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


 Issued: April 27, 2021
                                                   ___________________________________
